DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 8/16/2021 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 8/16/2021, as modified by the preliminary amendment filed on 1/26/2022.  Claims 21-40 are now pending in the present application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23, 26-30, 33-37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, and 18 of U.S. Patent No. 11,096,092.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-23, 26-30, 33-37, and 40 of the present application are a broader version of claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, and 18 of U.S. Patent No. 11,096,092 as described below.

Claim 1 of U.S. Patent No. 11,096,092 includes all of the limitations of claim 21 of the present application as follows:
A method for detecting coverage degradation in a telco network, comprising:
for a wireless session at a first base station, predicting an expected throughput based on at least a threshold non-acknowledged packet rate;
determining that the wireless session experiences poor coverage based on comparing an actual throughput with the expected throughput; and
based on a threshold number of wireless sessions experiencing the poor coverage at the first base station, indicating the poor coverage with respect to the first base station on a graphical user interface (“GUI”).
However, claim 1 of U.S. Patent 11,096,092 also includes the following limitations: “receiving telemetry data”; “determining a percentile of path loss for a first base station relative to an average path loss for multiple base stations in the telco network”; and “predicting an expected throughput based on … the percentile of path loss”.
Nonetheless, the removal of said limitations from claim 21 of the present application makes claim 21 of the present application a broader version of claim 1 of U.S. Patent 11,096,092.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 21 of the present application is not patentably distinct from claim 1 of U.S. Patent 11,096,092.

Claim 1 of U.S. Patent No. 11,096,092 includes all of the limitations of claim 22 of the present application as follows:
	All of the limitations of claim 21 of the present application, upon which claim 22 of the present application depends, and additionally wherein predicting the expected throughput is also based on a normalized path loss for the first base station relative to an average path loss for multiple base stations in the telco network.
However, claim 1 of U.S. Patent 11,096,092 also includes the following limitations: “receiving telemetry data” and determining the normalized path loss.
Nonetheless, the removal of said limitations from claim 22 of the present application makes claim 22 of the present application a broader version of claim 1 of U.S. Patent 11,096,092.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 22 of the present application is not patentably distinct from claim 1 of U.S. Patent 11,096,092.

Claim 2 of U.S. Patent No. 11,096,092 includes all of the limitations of claim 23 of the present application as follows:
	All of the limitations of claim 22 of the present application, upon which claim 23 of the present application depends, and “wherein the normalized path loss is determined based on at least one of: (1) a percentile of the first sessions' path loss relative to path loss of other sessions at the first base station, and (2) overall path loss across the plurality of base stations”.
However, claim 2 of U.S. Patent 11,096,092 also includes the following limitations: “wherein the normalized signal quality is determined based on at least one of: an acknowledgement rate across the plurality of base stations, and a negative acknowledgement rate across the plurality of base stations”.
Nonetheless, the removal of said limitations from claim 23 of the present application makes claim 23 of the present application a broader version of claim 2 of U.S. Patent 11,096,092.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 23 of the present application is not patentably distinct from claim 2 of U.S. Patent 11,096,092.

Claim 4 of U.S. Patent No. 11,096,092 claims exactly the same limitations as claim 26 of the present application, namely “performing a root cause analysis of the poor coverage at the first base station, including: determining a threshold based on a distribution of average path loss across the plurality of base stations; and comparing an average path loss of the first base station to the threshold”.

Claim 5 of U.S. Patent No. 11,096,092 claims exactly the same limitations as claim 27 of the present application, namely “based on the average path loss for the first base station exceeding a threshold, indicating that a root cause of the first base station's path loss is at least one of incorrect transmission power and electronic tilt configuration”.

Claim 8 of U.S. Patent No. 11,096,092 includes all of the limitations of claim 28 of the present application as follows:
A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, cause the processor to perform stages for detecting coverage degradation in a telco network, the stages comprising:
for a wireless session at a first base station, predicting an expected throughput based on at least a threshold non-acknowledged packet rate;
determining that the wireless session experiences poor coverage based on comparing an actual throughput with the expected throughput; and
based on a threshold number of wireless sessions experiencing the poor coverage at the first base station, indicating the poor coverage with respect to the first base station on a graphical user interface (“GUI”).
However, claim 8 of U.S. Patent 11,096,092 also includes the following limitations: “receiving telemetry data”; “determining a percentile of path loss for a first base station relative to an average path loss for multiple base stations in the telco network”; and “predicting an expected throughput based on … the percentile of path loss”.
Nonetheless, the removal of said limitations from claim 28 of the present application makes claim 28 of the present application a broader version of claim 8 of U.S. Patent 11,096,092.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 28 of the present application is not patentably distinct from claim 8 of U.S. Patent 11,096,092.

Claim 8 of U.S. Patent No. 11,096,092 includes all of the limitations of claim 29 of the present application as follows:
	All of the limitations of claim 28 of the present application, upon which claim 29 of the present application depends, and additionally wherein predicting the expected throughput is also based on a normalized path loss for the first base station relative to an average path loss for multiple base stations in the telco network.
However, claim 8 of U.S. Patent 11,096,092 also includes the following limitations: “receiving telemetry data” and determining the normalized path loss.
Nonetheless, the removal of said limitations from claim 29 of the present application makes claim 29 of the present application a broader version of claim 8 of U.S. Patent 11,096,092.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 29 of the present application is not patentably distinct from claim 8 of U.S. Patent 11,096,092.

Claim 9 of U.S. Patent No. 11,096,092 includes all of the limitations of claim 30 of the present application as follows:
	All of the limitations of claim 29 of the present application, upon which claim 30 of the present application depends, and “wherein the normalized path loss is determined based on at least one of: (8) a percentile of the first sessions' path loss relative to path loss of other sessions at the first base station, and (9) overall path loss across the plurality of base stations”.
However, claim 9 of U.S. Patent 11,096,092 also includes the following limitations: “wherein the normalized signal quality is determined based on at least one of: an acknowledgement rate across the plurality of base stations, and a negative acknowledgement rate across the plurality of base stations”.
Nonetheless, the removal of said limitations from claim 30 of the present application makes claim 30 of the present application a broader version of claim 9 of U.S. Patent 11,096,092.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 30 of the present application is not patentably distinct from claim 9 of U.S. Patent 11,096,092.

Claim 11 of U.S. Patent No. 11,096,092 claims exactly the same limitations as claim 33 of the present application, namely “performing a root cause analysis of the poor coverage at the first base station, including: determining a threshold based on a distribution of average path loss across the plurality of base stations; and comparing an average path loss of the first base station to the threshold”.

Claim 12 of U.S. Patent No. 11,096,092 claims exactly the same limitations as claim 34 of the present application, namely “based on the average path loss for the first base station exceeding a threshold, indicating that a root cause of the first base station's path loss is at least one of incorrect transmission power and electronic tilt configuration”.

Claim 15 of U.S. Patent No. 11,096,092 includes all of the limitations of claim 35 of the present application as follows:
A system for detecting coverage degradation in a telco network, comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions; and
a computing device including a hardware-based processor that executes the instructions to carry out stages comprising:
for a wireless session at a first base station, predicting an expected throughput based on at least a threshold non-acknowledged packet rate;
determining that the wireless session experiences poor coverage based on comparing an actual throughput with the expected throughput; and
based on a threshold number of wireless sessions experiencing the poor coverage at the first base station, indicating the poor coverage with respect to the first base station on a graphical user interface (“GUI”).
However, claim 15 of U.S. Patent 11,096,092 also includes the following limitations: “receiving telemetry data”; “determining a percentile of path loss for a first base station relative to an average path loss for multiple base stations in the telco network”; and “predicting an expected throughput based on … the percentile of path loss”.
Nonetheless, the removal of said limitations from claim 35 of the present application makes claim 35 of the present application a broader version of claim 15 of U.S. Patent 11,096,092.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 35 of the present application is not patentably distinct from claim 15 of U.S. Patent 11,096,092.

Claim 15 of U.S. Patent No. 11,096,092 includes all of the limitations of claim 36 of the present application as follows:
	All of the limitations of claim 35 of the present application, upon which claim 36 of the present application depends, and additionally wherein predicting the expected throughput is also based on a normalized path loss for the first base station relative to an average path loss for multiple base stations in the telco network.
However, claim 15 of U.S. Patent 11,096,092 also includes the following limitations: “receiving telemetry data” and determining the normalized path loss.
Nonetheless, the removal of said limitations from claim 36 of the present application makes claim 36 of the present application a broader version of claim 15 of U.S. Patent 11,096,092.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 36 of the present application is not patentably distinct from claim 15 of U.S. Patent 11,096,092.

Claim 16 of U.S. Patent No. 11,096,092 includes all of the limitations of claim 37 of the present application as follows:
	All of the limitations of claim 36 of the present application, upon which claim 37 of the present application depends, and “wherein the normalized path loss is determined based on at least one of: (15) a percentile of the first sessions' path loss relative to path loss of other sessions at the first base station, and (16) overall path loss across the plurality of base stations”.
However, claim 16 of U.S. Patent 11,096,092 also includes the following limitations: “wherein the normalized signal quality is determined based on at least one of: an acknowledgement rate across the plurality of base stations, and a negative acknowledgement rate across the plurality of base stations”.
Nonetheless, the removal of said limitations from claim 37 of the present application makes claim 37 of the present application a broader version of claim 16 of U.S. Patent 11,096,092.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 37 of the present application is not patentably distinct from claim 16 of U.S. Patent 11,096,092.

Claim 18 of U.S. Patent No. 11,096,092 claims exactly the same limitations as claim 40 of the present application, namely “performing a root cause analysis of the poor coverage at the first base station, including: determining a threshold based on a distribution of average path loss across the plurality of base stations; and comparing an average path loss of the first base station to the threshold”.
Allowable Subject Matter
Claims 21-23, 26-30, 33-37, and 40 are potentially allowable if the double patenting rejection is overcome.

Claims 24, 25, 31, 32, 38, and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an Examiner’s statement of reasons for potential allowance:
 Considering claims 21, 28, and 35, the best prior art found during the prosecution of the present application, Baumgartner et al. (U.S. Patent Application Publication No. 2013/0339356 A1), Nagata et al. (U.S. Patent Application Publication No. 2003/0152083 A1) (cited in Applicant’s IDS), and Ahuja et al. (U.S. Patent No. 8,380,850 B1) (cited in Applicant’s IDS), fails to disclose, teach, or suggest the limitations of based on a threshold number of wireless sessions experiencing the poor coverage at the first base station, indicating the poor coverage with respect to the first base station on a graphical user interface (“GUI”) in combination with and in the context of all of the other limitations in claims 21, 28, and 35.
Claims 22-27, 29-34, and 36-40 are also potentially allowable by virtue of their dependency on claims 21, 28, and 35.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Miyazaki et al. (U.S. Patent Application Publication No. 2002/0167920 A1) discloses radio random access control method;
Ullmann et al. (U.S. Patent Application Publication No. 2002/0172222 A1) discloses method and system for network management providing access to application bandwidth usage calculations;
Ebata (U.S. Patent Application Publication No. 2005/0048965 A1) discloses operation management system of radio communication system and method thereof, and operation management apparatus and program to be employed for it;
Qiu et al. (U.S. Patent Application Publication No. 2005/0169186 A1) discloses what-if analysis for network diagnostics;
Kokku et al. (U.S. Patent Application Publication No. 2010/0054143 A1) discloses uplink connectivity for mobile clients;
Sashihara (U.S. Patent No. 7,957,353 B2) discloses a system and method for informing that user is in or not in wireless LAN service;
Koo et al. (U.S. Patent Application Publication No. 2011/0286329 A1) discloses an access point, terminal, and method for processing access control based on congestion level of transmission channel;
Gormley et al. (U.S. Patent Application Publication No. 2012/0106383 A1) discloses a system and method for autonomous discovery of peak channel capacity in a wireless communication network;
Rubin et al. (U.S. Patent Application Publication No. 2013/0052959 A1) discloses methods and apparatuses for evaluating wireless network performance;
Baumgartner et al. (U.S. Patent Application Publication No. 2013/0339356 A1) discloses real-time data threshold generation and monitoring;
Tsuda et al. (U.S. Patent Application Publication No. 2015/0156664 A1) discloses a wireless communication device, information processing device, communication system, and communication quality calculation method and program;
Lee et al. (U.S. Patent Application Publication No. 2015/0201349 A1) discloses an apparatus and method for detecting congestion of wireless network in communication system;
Parker (U.S. Patent No. 9,203,722 B2) discloses identifying and forecasting network conditions using real-time radio access network (RAN) modeling;
Tran et al. (U.S. Patent No. 9,497,680 B1) discloses frequency acquisition during roaming;
Nagahama et al. (U.S. Patent Application Publication No. 2017/0034341 A1) discloses a monitoring apparatus to monitor communication among terminal devices inside group, and storage medium; and
Wang et al. (U.S. Patent Application Publication No. 2017/0346750 A1) discloses kind of self-adaptive network congestion control method based on SCPS-TP.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642